Citation Nr: 0101360	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, left ankle, status post 
arthroplasty.

2.  Entitlement to a compensable rating for cervical spine, 
right scoliosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1992 to December 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which (in part) granted service 
connection for a left ankle and cervical spine disability, 
and assigned a 0 percent evaluation for each disability, 
effective December 2, 1997.  A notice of disagreement was 
received in January 1999, a statement of the case was issued 
in January 1999, and the veteran's substantive appeal was 
received in March 1999.  In correspondence received in June 
2000, the veteran indicated that he wished to withdraw his 
request for a Board hearing.

A March 2000 rating decision increased the rating for the 
veteran's left ankle disability to 10 percent, effective 
December 2, 1997.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for the left ankle 
remains in appellate status.


REMAND

Under applicable law, VA is under an obligation to assist 
veterans with their claims.  38 U.C.S.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  It is well established 
that such assistance includes adequate VA examinations.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  In the present 
case, the Board is compelled to find that the medical record 
as it now stands is inadequate to allow for an informed and 
equitable review of the two rating issues on appeal.  

With regard to both the left ankle and cervical spine 
disabilities, the Board notes that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In reviewing the 
examination reports of record, it does not appear that range 
of motion testing included consideration of such additional 
functional loss.  Moreover, range of motion of the cervical 
spine has not been adequately tested and reported in the 
examination reports.  

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  Any pertinent VA and private medical 
records (not already in the claims file) 
should be obtained and associated with 
the claims file. 

2.  The veteran should be scheduled for 
special VA orthopedic examinations of the 
left ankle and cervical spine to 
ascertain the current severity of his 
service-connected disabilities.  The 
claims file should be made available to 
the examiner(s) for review in connection 
with the examinations.  The examination 
should include range of motion testing 
with special consideration as to whether 
or not there is additional functional 
loss due to pain, weakness, fatigue and 
incoordination.  If so, such additional 
functional loss should be expressed in 
degrees.  For reference purposes, the 
examiner(s) should also clearly set forth 
normal ankle and cervical spine ranges of 
motion.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether higher disability 
ratings are warranted.  The RO's 
determination should be accomplished with 
consideration to the possibility of 
staged ratings pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 
	
The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the issues addressed by the Board 
in this remand.  


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).






 

